Citation Nr: 1529133	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1959 to February 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran was temporarily assigned to Vietnam in 1965.

2.  The Veteran has diabetes mellitus, type II, and it has been manifested to a compensable degree.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for diabetes mellitus, type II.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus, type II, which he contends was caused by his in-service exposure to the herbicide colloquially referred to as Agent Orange.

The medical evidence confirms the Veteran currently has diabetes mellitus, type II, and that it has been manifested to a compensable degree.  As noted above, this condition shall be presumed to have been caused by herbicide exposure in service, if the Veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975.  The Board briefly observes that the Veteran's service treatment records do not show any treatment for or diagnosis of diabetes mellitus in service, and as such, direct service connection is not warranted.  The central issue that must be resolved is whether the Veteran served in the Republic of Vietnam.  

The Veteran contends that during his tour of duty in the Philippines from April to August 1965, he received temporary duty (TDY) orders to the Republic of Vietnam to repair a damaged F-4 Phantom aircraft.  While there is no record of such TDY noted in the Veteran's official military personnel file, the Veteran's DD-214 does indicate he was a jet engine mechanic.  Additionally, a review of the Veteran's performance evaluation from his time in the Philippines shows he was considered a "highly trained professional" that readily accepted, "responsibility often required of men of higher rank."  His performance evaluation also indicates the Veteran performed several repairs on F-4 Phantom engine components, to specifically include B57 starters.  The Board finds that a TDY, such as that alleged by the Veteran to recover a damaged aircraft in Vietnam, was both plausible and entirely consistent with the places, types and circumstances of the Veteran's service.  

Although the Veteran's service personnel records of record do not confirm the Veteran's temporary duty in Vietnam, the various statements by the Veteran over the course of this claim, which has been pending since 2011, have been consistent, and the Board finds no other reason to question his veracity.  

In sum, the evidence of record demonstrates that the Veteran served in Vietnam and manifested diabetes mellitus, type II to a compensable degree following his discharge from service.  Therefore, service connection is warranted for the disorder on a presumptive basis. 

ORDER

Service connection for diabetes mellitus, type II, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


